Title: To George Washington from Colonel Israel Shreve, 19 January 1780
From: Shreve, Israel
To: Washington, George


          
            Sir
            Burlington [N.J.] 19th Jany 1780.
          
          Last Saterday the Majestrates of this County met, And Chearfully undertook to Raise the provision Called for, and Gave Written orders to Edward Thomas & Richd price (Contractors) to Immediately Collect it, I fear the Number of Cattle will fall Short, but that Deficiency will be made up in other meat, Exclusive of what the Commisarys had Purchaced before this Requisition was made, upwards of one hundred Carcases of Good mutten, and Several of Veal, fresh pork &c. will Set out in Sleds tomorrow, and one Cask of Poultry, this Last I have Directed to be Delivered at your Excys Quarters, the Grain will be Easily Raised, and Ready to be Sent off Soon.
          
          one brigade of Sleds that went with Mutton, was Several times Stoped, and the Drivers much Insulted, and Several Carcases of Mutton forceably taken away, principelly by a person, (name forgot) but Gave a Cirtificate on their Return as Surgeon to the Second pennsulvania Regt this Conduct very much Discorages the Inhabitants from turning out with their Sleds, who as yet offers to Go Voluntirily.
          Receivd your Excellencys favour of the 16th Inst: this Day. I am with much Respect your Excys Most Obedt Hume Servt
          
            Israel Shreve
          
        